991 F.2d 787
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lester BARNETT, Jr., Plaintiff-Appellant,v.Sergeant DELOATCH;  Sergeant Futrell, Defendants-Appellees,andHarry Allsbrook, Superintendent, Defendant.
No. 92-6913.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 25, 1993Decided:  April 22, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Charles K. McCotter, Jr., Magistrate Judge.  (CA-89-638)
Lester Barnett, Jr., Appellant Pro Se.
Howard Edwin Hill, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before WILKINSON and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Lester Barnett, Jr., appeals from the district court's and the magistrate judge's* orders denying relief under 42 U.S.C.s 1983 (1988).  Our review of the record and the opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court and the magistrate judge.  Barnett v. DeLoatch, No. CA-89638 (E.D.N.C. Jan. 14, 1991, Feb. 13, 1992 & July 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (1988) for the hearing on Barnett's excessive force claim